Exhibit 10

SHARE EXCHANGE AGREEMENT

This  Share  Exchange  Agreement  (this  “Agreement”)  is  effective  May  16,
 2012,  by  and  between  Asia8,

Inc.,  a  Nevada  corporation  with  its  corporate  office  at  700  Lavaca
 St.,  Suite  1400,  Austin,  Texas,  U.S.A.

(“Company”),  and  Emerging  Market  Property  Advisors,  Ltd.,  a  corporation
 organized  under  the  laws

of  the  United  Kingdom  with  its  registered  office  at  6  Arundel  Road,
 Cheam,  Sutton,  Surrey,  SM2  7AD,

U.K. (“EMP”), and the shareholders of EMP (the “Shareholders”).

RECITALS

WHEREAS, the Shareholders own  two (2) shares of EMP, par value 1 Pound Sterling
each,  which shares

constitute  100%  of  the  issued  and  outstanding  shares  and  100%  of  the
 ownership  of  EMP  (the  “EMP

Shares”); and

WHEREAS,  the  Company  desires  to  acquire  from  the  Shareholders,  and  the
 Shareholders  desire  to

transfer  to  the  Company,  the  EMP  Shares  in  exchange  for  approximately
 thirty-one  million,  seven-

hundred  and  forty-two  thousand,  thirty-seven  (31,742,037)  shares  of
 $0.001  par  value  common  stock  of

the Company (the “Company Shares”).

AGREEMENTS

Now,  therefore,  in  consideration  of  the  premises,  the  mutual  promises
 and  covenants  set  forth  in  this

Agreement,  and  for  other  good  and  valuable  consideration,  the  receipt
 and  sufficiency  of  which  are

hereby acknowledged, the parties agree as follows:

ARTICLE 1

SHARE EXCHANGE



Section 1.1

Exchange.  Upon and subject to the terms of this Agreement, the Company hereby
agrees

to  issue  and  deliver  the  Company  Shares  to  the  Shareholders  on  a  pro
 rata  basis  in  exchange  for  the

Shareholders’ agreement to  assign, transfer and set over the EMP Shares to the
Company at  the closing of

this  Agreement pursuant to  Article 2  hereof. Following the exchange of  the
EMP Shares for the Company

Shares,  the  Shareholders  will  own  forty  nine  percent  (49%)  of  the
 issued  and  outstanding  shares  of  the

Company’s common stock and  EMP will become a wholly owned subsidiary of the
Company



Section 1.2

Fractional   Shares.     The   Company   shall   not   issue   fractional
  Company   Shares   in

exchange  for  the  EMP  Shares,  rather  the  Company  will  round  fractional
 shares,  if  any,  up  to  the  next

whole  share of the Company’s common stock.



Section 1.3

Share  Valuation  Price.   The  valuation  of  the  EMP  Shares  shall  be
 deemed  equivalent  to

the valuation of the Company Shares.



Section 1.4

Tax  Free.   The  exchange  of  the  EMP  Shares  for  the  Company  Shares
 will  be  deemed  by

the parties to be a tax free exchange.



Section 1.5

Securities  Restriction.  The  Company  Shares  will  be  restricted  for  a
 period  of  at  least  six

(6) months from the date of issuance.

Page 1





--------------------------------------------------------------------------------

ARTICLE 2

CLOSING



Section 2.1

Closing. The closing of  the  transaction contemplated  hereby shall take place
on or before

June  30,  2012  (the  “Closing”),  subject  to  the  approval  of  the
 Company’s  stockholders  and  other  pre-

closing conditions, at which the parties shall make the deliveries provided in
this Article 2.



Section 2.2

EMP’s  and  the  Shareholders’  Deliveries  at  Closing.    At  the  Closing  or
 as  soon  as

practicable  thereafter  EMP  will  deliver  or  will  cause  the  Shareholders
 to  deliver  to  the  Company  the

following:



(a)

Share certificates representing the EMP Shares to be delivered to the Company;



(b)

Any consents required to transfer the EMP Shares to the Company;



(c)

A  certified  copy  of  the  resolution  of  the  directors  of  EMP
 authorizing  the  execution  and  delivery

of this Agreement and all documents to be executed and delivered by EMP at
Closing;



(d)

All  discharges  and  notices  of  discharge,  estoppel  letters,  pay-out
 letters  or  similar  discharging

documentation,  in  registrable  form  if  required,  which  are  necessary  or
 desirable  to  effect  or  evince  the

discharge of any liens or encumbrances,  all of which are satisfactory in form
and content to  the Company,

acting reasonably;



(e)

Such  other  documents,  certificates,  instruments  and  agreements  as  are
 required  or  contemplated

to be delivered by EMP or the Shareholders pursuant to this Agreement.



Section 2.3

The Company’s Deliveries at Closing.  At the Closing or as soon as practicable

thereafter, the Company shall deliver to EMP and the Shareholders, as
applicable:



(a)

Share  certificates  representing  the  Company  Shares,  issued  to  the
 Shareholders  on  a  pro  rata

basis;



(b)

A certified copy of resolutions of the board of directors of the Company
authorizing:

1.    the exchange of shares by the Company;

2.    the  execution  and  delivery of  this  Agreement  and  all documents  to
 be executed  and  delivered

by the Company at Closing;

3.    the appointment of Iftikar Ahmed  to the Company’s board of directors (1
of 3 board

members) effective as of Closing;



(c)

Such other documents, certificates, instruments and agreements as are required
or contemplated

to be delivered by the Company pursuant to this Agreement.

Page 2





--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS PRECEDENT TO CLOSING



Section 3.1

Conditions  Precedent  to  Obligations  of  the  Company.  The  obligations  of
 the  Company

under this Agreement to consummate the Closing contemplated hereby shall be
subject to the satisfaction,

or the waiver of the Company,  on or before the Closing, of the following
conditions:



(a)

Representations  and  Warranties  True.  The  representations  and  warranties
 of  EMP  shall  be  in  all

material  respects  true  and  accurate  as  of  the  date  when  made,  and,
 except  as  to  representations  and

warranties which are expressly limited  to  a state of facts existing at a time
prior to  the Closing,  shall be in

all material respects true and accurate at and as of the Closing.



(b)

Performance of  Covenants.  EMP shall  have performed  and  complied  in  all
 material respects  with

each  and  every  covenant,  agreement  and  condition  required  by  this
 Agreement  to  be  performed  or

complied with by it prior to or as of the Closing.



(c)

No  Governmental  or  Other  Proceeding  or  Litigation.  No  order  of  any
 court  or  administrative

agency  shall  be  in  effect  which  restrains  or  prohibits  any  transaction
 contemplated  hereby;  and  no  suit,

action,   other   than   the   exercise   of   dissenters'   rights,
  investigation,   inquiry   or   proceeding   by   any

governmental   body   or   other   person   or   entity   shall   be   pending
  or   threatened   against   EMP   or   the

Shareholders  which  challenges  the  validity  or  legality,  or  seeks  to
 restrain  the  consummation,  of  the

transactions contemplated hereby.



(d)

Closing Documentation.  The Company shall  have received  the deliveries
 identified  in  Section 2.2

and  such additional documentation at the Closing as the Company and  its
counsel may reasonably require

to evidence compliance by EMP and the Shareholders with all of their obligations
under this Agreement.



Section 3.2

Conditions  Precedent  to  Obligations of  EMP  and  the Shareholders.   The
 obligations  of

EMP  and  the  Shareholders  under  this  Agreement  to  consummate  the
 Closing  contemplated  hereby  shall

be  subject  to  the  satisfaction,  or  to  the  waiver  by  EMP  and  the
 Shareholders,  on  or  before  the  Closing,  of

the following conditions:



(a)

Representations  and  Warranties  True.  The  representations  and  warranties
 of  the  Company  shall

be  in  all  material  respects  true  and  accurate  as  of  the  date  when
 made,  and,  except  as  to  representations

and  warranties  which  are  expressly  limited  to  a  state  of  facts
 existing  at  a  time  prior  to  the  Closing,  shall

be in all material respects true and accurate at and as of the Closing.



(b)

Performance  of  Covenants.  The  Company  shall  have  performed  and  complied
 in  all  material

respects  with  each  and  every  covenant,  agreement  and  condition  required
 by  this  Agreement  to  be

performed or complied with by it prior to or as of the Closing.



(c)

No  Governmental  or  Other  Proceeding  or  Litigation.  No  order  of  any
 court  or  administrative

agency  shall  be  in  effect  which  restrains  or  prohibits  any  transaction
 contemplated  hereby;  and  no  suit,

action,   other   than   the   exercise   of   dissenters'   rights,
  investigation,   inquiry   or   proceeding   by   any

governmental  body  or  other  person  or  entity  shall  be  pending  or
 threatened  against  the  Company  which

challenges the validity or legality, or seeks to  restrain the consummation, of
the transactions contemplated

hereby.

Page 3





--------------------------------------------------------------------------------





(d)

Closing  Documentation.  EMP  and  the  Shareholders  shall  have  received  the
 deliveries  identified

in  Section  2.3  and  such  additional  documentation  at  the  Closing  as
 EMP,  the  Shareholders,  and  their

respective  counsel  may  reasonably  require  that  evidences  the  Company’s
 compliance  with  all  of  its

obligations under this Agreement.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF EMP

EMP represents and warrant to the Company, as of the date of this Agreement, as
follows:



Section 4.1

Organization,  Good  Standing  and  Qualification.  EMP  is  a  corporation
 duly  organized,

validly  existing  and  in  good  standing  under  the  laws  of  the  United
 Kingdom.  EMP  has  all  requisite

corporate  power  and  authority  to  own  and  operate  its  properties  and
 assets,  to  execute  and  deliver  this

Agreement,  to  carry out the provisions of  this  Agreement  and  to  carry on
business as presently conducted

and  as presently proposed  to be conducted. EMP  is  qualified  and  authorized
 to  do business  and is in  good

standing  in  each  jurisdiction  in  which  the  nature  of  its  activities
 and  of  its  properties  (both  owned  and

leased)  makes  such  qualification  necessary,  except  for  those
 jurisdictions  in  which  failure  to  do  so  would

not  have  a  material  adverse  effect  on  EMP  or  its  business.  EMP  is
 not  a  participant  in  any  joint  venture,

partnership   or   similar   arrangement   nor   will   it   own   equity
  securities   in   other   corporations,   limited

partnerships or similar entities at Closing.



Section 4.2

Capitalization; Voting Rights.   The  issued  and  outstanding capital shares
 of EMP  consist

of  two  (2)  shares,  par  value  1  Pound  Sterling.  All  issued  and
 outstanding  shares  (i) have  been  duly

authorized  and  validly  issued,  (ii) are  fully  paid  and  non-assessable,
 and  (iii) were  issued  in  compliance

with all applicable laws  concerning the issuance of  securities.  There  are
 no  outstanding options,  warrants,

rights   (including   conversion  or  preemptive   rights   and   rights  of
  first  refusal),   proxy  or  shareholder

agreements,  or  agreements  of  any  kind  for  the  purchase  or  acquisition
 from  EMP  of  its  securities.  When

transferred  in  compliance  with  the  provisions  of  this  Agreement,  the
 EMP  Shares  will  be  validly  issued,

fully  paid  and  non-assessable,  and  will  be  free  of  any  liens  or
 encumbrances;  provided,  however,  that  the

EMP  Shares  may  be  subject  to  restrictions  on  transfer  subject  to
 applicable  laws  as  set  forth  herein  or  as

otherwise required by such laws at the time a transfer is proposed.



Section 4.3

Authorization;  Binding  Obligations.     All  corporate  action  on  the  part
 of   EMP,   its

management  and  the  Shareholders  necessary  for  the  authorization  of  this
 Agreement,  the  performance  of

all  obligations  of  EMP  hereunder  at  the  Closing,  the  sale,  transfer
 and  delivery  of  the  EMP  Shares

pursuant  hereto  has  been  taken  or  will  be  taken  prior  to  the
 Closing.  The  Agreement,  when  executed  and

delivered,  will  represent  a  valid  and  binding  obligation  of  EMP
 enforceable  in  accordance  with  its  terms,

except  (i) as  limited  by  applicable  bankruptcy,  insolvency,
 reorganization,  moratorium  or  other  laws  of

general  application  affecting  the  enforcement  of  creditors’  rights;  and
 (ii) as  limited  by  general  principles

of  equity  that  restrict  the  availability  of  equitable  remedies.   The
 exchange  of  the  EMP  Shares  is  not  and

will not be subject to any preemptive rights or rights of first refusal that
have not been properly waived or

complied with.



Section 4.4

Financial  Statements;  Interim   Changes.      EMP   has  delivered   to   the
 Company  its

unaudited   balance   sheet  and   statements   of   operations  (the
  “Financials”)  as   at   June   30,   2011  (the

“Statement  Date”).  The  Financials  are  complete  and  correct  in  all
 material  respects  and  presents  fairly

the financial  condition of  EMP  as of  the  Statement Date.   EMP  shall
provide financial audits,  prepared  in

accordance  with  GAAP,  as  required  for  compliance  with  securities  and
 regulatory  bodies,  including  the

provisions of Rule 3-05(b) of Regulation S-X.

Page 4





--------------------------------------------------------------------------------





Section 4.5

Liabilities.  EMP has no material liabilities and, to the best of its knowledge,
 knows of no

material  contingent  liabilities  not  disclosed  in  the  Financials,  except
 current  liabilities  incurred  in  the

ordinary  course  of  business  subsequent  to   the  Statement  Date  which
 have  not  been,   either  in  any

individual case or in the aggregate, materially adverse.



Section 4.6

Agreements; Action.



(a)

There   are   no    agreements,   understandings,   instruments,   contracts,
  proposed   transactions,

judgments,  orders,  writs  or  decrees  to  which  EMP  is  a  party  or  to
 its  knowledge  by  which  it  is  bound

which  may  involve  (i) the  license  of  any  proprietary  right  to  or  from
 EMP,  (ii) provisions  restricting  or

affecting   the   business   EMP,   or   (iii) indemnification   by   EMP   with
  respect   to   the   infringement   of

proprietary rights.



(b)

EMP  has  not  (i) declared  or  paid  any  dividends,  or  authorized  or  made
 any  distribution  upon  or

with  respect  to  any  its  capital  shares,  (ii)  incurred  any  indebtedness
 for  money  borrowed  or  any  other

liabilities   except   than   with   respect   to   dividend   obligations,
  distributions,   indebtedness   and   other

obligations  incurred  in  the  ordinary  course of  business  as  disclosed  in
the  Financials,  (iii) made any  loans

or  advances  to  any  person,  other  than  ordinary  advances  for  travel
 expenses,  or  (iv) sold,  exchanged  or

otherwise disposed  of  any of  its  assets or rights,  other than the  sale of
 its inventory in the ordinary course

of business.



Section 4.7

Changes.  Since the Statement Date, there has not been to  EMP’s knowledge:



(a)

Any  change  in  the  assets,  liabilities,  financial  condition  or
 operations  of  EMP  from  that  reflected

in  the  Financials,  other  than  changes  in  the  ordinary  course  of
 business,  none  of  which  individually  or  in

the  aggregate  has  had  or  is  expected  to  have  a  material  adverse
 effect  on  such  assets,  liabilities,  financial

condition or operations of EMP;



(b)

Any  material  change,  except  in  the  ordinary  course  of  business,  in
 the  contingent  obligations  of

EMP by way of guaranty, endorsement, indemnity,  warranty or otherwise;



(c)

Any  damage,  destruction  or  loss,  whether  or  not  covered  by  insurance,
 materially  and  adversely

affecting the properties, business or prospects or financial condition of  EMP;



(d)

Any waiver by EMP of a valuable right or of a material debt owed to it;



(e)

Any  direct  or  indirect  loans  made  by  EMP  to  any  employee,  manager  or
 a  Shareholder  of  EMP,

other than advances made in the ordinary course of business;



(f)

Any   material   change   in   any   compensation   arrangement   or   agreement
  with   any   employee,

manager or a Shareholder; or



(g)

Any  debt,  obligation  or  liability  incurred,  assumed  or  guaranteed  by
 EMP,  except  those  for

immaterial amounts and for current liabilities incurred in the ordinary course
of business.



Section 4.8

Expertise.  EMP  has  the  necessary  expertise  and  know-how  to  fulfill  its
 obligations

pursuant to this Agreement.

Page 5





--------------------------------------------------------------------------------





Section 4.9

Title  to  Properties  and  Assets.  EMP  has  good  and  marketable  title  to
 its  properties  and

assets,  including  without  limitation  the  properties  and  assets  reflected
 in  the  Financials,  and  good  title  to

its  leasehold  estates,  in  each  case  subject  to  mortgages,  pledges,
 liens,  encumbrances  or  other  charges,

including   (i) those   resulting   from   taxes   which   have   not   yet
  become   delinquent,   (ii) liens   and

encumbrances  which  may  materially  detract  from  the  value  of  the
 property  subject  thereto  or  materially

impair  the  operations  of  EMP,  and  (iii) those  that  have  otherwise
 arisen  in  the  ordinary  course  of

business.  All  facilities,  machinery,  equipment,  fixtures,  vehicles  and
 other  properties  owned,  leased  or

used by EMP are in good operating condition and repair and are reasonably fit
and usable for the purposes

for which they are being used.

Section 4.10      EMP’s Business.  EMP holds all of the rights, permits,
licenses, and approvals to provide

services pursuant to its business. EMP is not dependent on one or a few
customers in the operation of its

business.

Section 4.11      Compliance  with  Other  Instruments.   EMP  is  not  in
 violation  or  default  of  any  term  of

its  governing documents,  or of  any provision  of  any mortgage,  indenture,
 contract,  agreement,  instrument

or  contract  to  which  it  is  party  or  by  which  it  is  bound  or  of
 any  judgment,  decree,  order,  writ  or,  to  its

knowledge,  any statute, rule or regulation applicable to EMP which  would
materially and adversely affect

the  business,  assets,  liabilities,  financial  condition,  operations  or
 prospects  of  EMP.  The  execution,

delivery,  and  performance  of  and  compliance  with  this  Agreement,  and
 the  exchange  of  the  EMP  Shares

pursuant  to  this  Agreement,  will not,  with or  without the passage of  time
or giving of  notice,  result in any

such  material  violation,  or  be  in  conflict  with  or  constitute  a
 default  under  any  such  term,  or  result  in  the

creation  of  any  mortgage,  pledge,  lien,  encumbrance  or  charge  upon  any
 of  the  properties  or  assets  of

EMP   or   the   suspension,   revocation,   impairment,   forfeiture   or
  nonrenewal   of   any   permit   license,

authorization or approval applicable to EMP, its business or operations or any
of its assets or properties.

Section 4.10      Litigation.   There  is  no  action,  suit,  proceeding,  or
 investigation,  pending,  or  to  EMP’s

knowledge,   currently   threatened   against   EMP   that   questions   the
  validity   of   this   Agreement,   or   to

consummate  the  transactions  contemplated  hereby,  or  which  might  result,
 either  individually  or  in  the

aggregate, in any material adverse change in the assets,  condition, affairs or
prospects of EMP, financially

or  otherwise,  or  any  change  in  the  current  equity  ownership  of  EMP,
 nor  is  EMP  aware  that  there  is  any

basis for the foregoing.   The foregoing  includes,  without limitation,
 actions pending or threatened  (or any

basis  therefore  known  to  EMP)  involving  the  prior  employment  of  any
 of  EMP’s  employees,  their  use  in

connection  with  EMP’s  business  of  any  information  or  techniques
 allegedly  proprietary  to  any  of  their

former  employers,  or  their  obligations  under  any  agreements  with  prior
 employers.  EMP  is  not  a  party  or

subject  to  the  provisions  of  any  order,  writ,  injunction,  judgment  or
 decree  of  any  court  or  government

agency or instrumentality.   There is no action, suit, proceeding or
investigation by EMP currently pending

or which EMP intends to initiate.

Section 4.11      Tax  Returns  and  Payments.   EMP  has  timely  filed  all
 tax  returns  required  to  be  filed  by

it.  All  taxes  shown  to  be  due  and  payable  on  such  returns,  any
 assessments  imposed,  and  to  EMP’s

knowledge  all  other  taxes  due  and  payable  by  EMP  on  or  before  the
 Closing  have  been  paid  or  will  be

paid  prior  to  the  time  they  become  delinquent.   EMP  has  not  been
 advised  (i) that  any  of  its  returns  have

been  or  are  being  audited  as  of  the  date  hereof,  or  (ii) of  any
 deficiency  in  assessment  or  proposed

judgment to  its taxes.  EMP has no  knowledge  of  any liability of  any tax
 to be imposed  upon its properties

or assets as of the date of this Agreement that is not adequately provided for.

Page 6





--------------------------------------------------------------------------------

Section 4.12      Employees.    No  employee  has  any  agreement  or  contract,
 written  or  verbal,  regarding

their  employment,  except  as  attached  hereto  in  Exhibit  4.12.  EMP  is
 not  a  party  to  or  bound  by  any

currently  effective  employment  contract,  deferred  compensation
 arrangement,  bonus  plan,  incentive  plan,

profit  sharing  plan,  retirement  agreement  or  other  employee  compensation
 plan  or  agreement.  To  EMP’s

knowledge,  no  employee  of  EMP,  nor  any  consultant  with  whom  EMP  has
 contracted,  is  in  violation  of

any  term  of  any  employment  contract,  proprietary information agreement or
 any  other agreement  relating

to  the  right  of  any  such  individual  to  be  employed  by,  or  to
 contract  with,  EMP  because  of  the  nature  of

the business to be conducted by EMP; and to  EMP’s knowledge the continued
employment by EMP of its

present  employees,  and  the  performance  of  EMP’s  contracts  with  its
 independent  contractors,  will  not

result  in  any  such  violation.  EMP  has  not  received  any  notice
 alleging  that  any  such  violation  has

occurred.  No  employee  of  EMP  has  been  granted  the  right  to  continued
 employment  by  EMP  or  to  any

material  compensation  following  termination  of  employment  with  EMP.
   EMP  is  not  aware  that  any

manager  or  key  employee,  or  that  any  group  of  key  employees,  intends
 to  terminate  their  employment

with  EMP,  nor  does  EMP  have  a  present  intention  to  terminate  the
 employment  of  any  manager,  key

employee or group of key employees.

Section 4.13      Compliance  with  Laws;  Permits.    To  its  knowledge,  EMP
 is  not  in  violation  of  any

applicable  statute,  rule,  regulation,  order  or  restriction  of  any
 domestic  or  foreign  government  or  any

instrumentality  or  agency  thereof  in  respect  of  the  conduct  of  its
 business  or  the  ownership  of  its

properties  which  violation  would  materially  and  adversely  affect  the
 business,  assets,  liabilities,  financial

condition,  operations  or  prospects  of  EMP.  No  governmental  orders,
 permissions,  consents,  approvals  or

authorizations  are  required  to  be  obtained  and  no  registrations  or
 declarations  are  required  to  be  filed  in

connection  with  the  execution  and  delivery  of  this  Agreement  and  the
 exchange  of  the  EMP  Shares,

except  such  as  has  been  duly  and  validly  obtained  or  filed,  or  with
 respect  to  any  filings  that  must  be

made  after  the  Closing,  as  will  be  filed  in  a  timely  manner.  EMP
 has  all  permits  and  licenses  and  any

similar authority necessary for the conduct of its business as now being
conducted by it, the  lack of which

could  materially  and  adversely  affect  the  business,  properties,
 prospects  or  financial  condition  of  EMP

and  believes  it  can  obtain,  without  undue  burden  or  expense,  any
 similar  authority  for  the  conduct  of  its

business as planned to be conducted.

Section 4.14      Environmental  and  Safety  Laws.    To  its  knowledge,  EMP
 is  not  in  violation  of  any

applicable  statute,  law  or  regulation  relating  to  the  environment  or
 occupational  health  and  safety,  and  to

its  knowledge,  no  material  expenditures  are  or  will  be  required  in
 order  to  comply  with  any  such  existing

statute, law or regulation.

Section 4.15      Offering   Valid.     Assuming   the   accuracy   of   the
  representations   and   warranties   of

Company  contained  in  Article  5  hereof,  the  offer,  and  exchange  of  the
 EMP  Shares  will  be  exempt  from

the  registration  requirements  of  all  applicable  securities  laws  and
 will  have  been  registered  or  qualified

(or   are   exempt   from   registration   and   qualification)   under   the
  registration,   permit   or   qualification

requirements of all applicable securities laws.

Section 4.16      Full  Disclosure.   To  EMP’s  knowledge  and  belief,  this
 Agreement,  and  any  certificate

expressly delivered by EMP to the Company or its attorneys or agents in
connection herewith or therewith

or  with  the  transactions  contemplated  hereby  or  thereby,  neither
 contain  any  untrue  statement  of  a

material fact nor,  to  EMP’s knowledge  and  belief,  omit to  state  a
material fact  necessary in  order to  make

the  statements  contained  herein  or  therein  not  misleading.   To  EMP’s
 knowledge  and  belief,  there  are  no

facts  which  (individually  or  in  the  aggregate)  materially  adversely
 affect  the  business,  assets,  liabilities,

financial  condition  or  operations  of  EMP  that  have  not  been  set  forth
 in  the  Agreement  or  in  other

documents expressly delivered to the Company or its attorneys or agents in
connection herewith.

Page 7





--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF COMPANY

The Company represents and warrants to EMP and the Shareholders, as of the date
of this  Agreement and

as of Closing, as follows:



Section 5.1

Authority. The Company has all requisite right,  power,  authority and  capacity
to  execute,

deliver  and  perform  this  Agreement.   This  Agreement  has  been  duly  and
 validly  executed  and  delivered

by the Company.  This Agreement is the valid and binding obligation of the
Company, enforceable against

the  Company  in  accordance  with  its  terms,  except  as  enforceability  may
 be  limited  by  (a)  applicable

bankruptcy,  insolvency,  reorganization,  arrangement,  moratorium,  fraudulent
 conveyance,  redemption,

reinstatement,  and  other  laws  affecting  the  rights  or  remedies  of
 creditors  generally  and  (b)  general

principles of equity.



Section 5.2

Capitalization;   Voting   Rights.     The   issued   and   outstanding
  capital   shares   of   the

Company  consist  of  twenty  four  million,  four  hundred  and  eleven
 thousand,  three  hundred  and  sixty

(24,411,360)  shares,  par  value  $0.001.  The  company  has  resolved  to
 issue  an  additional  seven-million-

nine-hundred-seventy-eight-thousand  three-hundred-thirty-three  (7,978,333)
 shares  from  its  treasury  in

May  2012  to  settle  all  of  the  company’s  debts  as  of  May  15,  2012,
 resulting  in  a  total  pro-forma  issued

and  outstanding  share  count  as  of  the  date  of  this  agreement  of
 thirty-two-million-three-hundred-eighy-

nine-thousand-eight-hundred-thirty-three   (32,389,833.33)   shares.     All
  issued   and   outstanding   shares

(i) have  been  duly  authorized  and  validly  issued,  (ii) are  fully  paid
 and  non-assessable,  and  (iii) were

issued   in  compliance   with  all   applicable   laws  concerning   the
 issuance   of   securities.   There  are   no

outstanding   options,   warrants,   rights   (including   conversion   or
  preemptive   rights   and   rights   of   first

refusal),  proxy or shareholder agreements,  or  agreements of  any  kind  for
the purchase or acquisition from

the Company  of  its securities. When  transferred  in  compliance  with the
 provisions of  this  Agreement,  the

Company  Shares  will  be  validly  issued,  fully  paid  and  non-assessable,
 and  will  be  free  of  any  liens  or

encumbrances;  provided,  however,  that  the  Company  Shares  will  be
 subject  to  restrictions  on  transfer

subject to applicable laws as set forth herein or as otherwise required by such
laws at the time a transfer is

proposed.



Section 5.3

Investment.  The Company is acquiring  the EMP Shares for investment purposes,
 and  not

with a view to distribution or resale thereof in violation of applicable
securities laws and regulations.



Section 5.4

No   Conflicts.     The   execution,   delivery   and   performance   by   the
  Company   of   this

Agreement  does  not  and  will  not:   (a)  conflict  with,  violate,  result
 in  a  breach  of  or  constitute  a  default

under any agreement, instrument or obligation to which  the Company is a party
or by which the Company

is  bound;  (b)  conflict  with  or  violate  any  order,  judgment,  decree,
 statute,  rule  or  regulation  applicable  to

the  Company;  or  (c)  require  any  consent,  approval  or  authorization  of,
 or  filing  with,  any  governmental

authority or any other third party.



Section 5.5

Litigation.    There  is  no  action,  suit,  proceeding  or  investigation
 pending,  or  to  the

Company’s knowledge threatened, against  the Company which questions or
challenges the  validity of this

Agreement  or any  action to  be  taken  by the Company pursuant to  this
 Agreement,  and,  to  the Company’s

knowledge, there is no basis for any such action, suit, proceeding or
investigation.



Section 5.6

Current  Regulatory  Reporting.   To  the  Company’s  knowledge,  the  Company
 is  current

and compliant with all of its state and federal regulatory filings.

Page 8





--------------------------------------------------------------------------------

ARTICLE 6

INDEMNIFICATION



Section 6.1

Indemnification  by  EMP.   From  and  after  the  Closing,  EMP  shall
 indemnify  and  hold

harmless  the  Company from  and  against  any  and  all  losses,  liabilities,
 claims,  demands,  causes  of  action,

costs  and  expenses  (including,  without  limitation,  reasonable  attorneys’
 fees)  (collectively,  “Claims”)

arising  out  of  or  resulting  from:  (a)  any  representation  or  warranty
 of  EMP,  as  the  case  may  be,  in  this

Agreement  not  being  true  and  accurate  when  made  or  when  required  by
 this  Agreement  to  be  true  and

accurate;  or  (b)  any  failure  by  EMP,  as  the  case  may  be,  to  perform
 any  of  its  covenants,  agreements  or

obligations in this Agreement.



Section 6.2

Indemnification  by  the  Company.    From  and  after  the  Closing,  the
 Company  shall

indemnify  and  hold  harmless  EMP  and  the  Shareholders  from  and  against
 any  and  all  Claims  arising  out

of  or  resulting  from:  (a)  any  representation  or  warranty  of  the
 Company  in  this  Agreement  not  being  true

and accurate when made or when required by this Agreement to be true and
accurate; or (b) any failure by

the Company to perform any of its covenants,  agreements or obligations in this
Agreement.



Section 6.3

Procedure  for  Indemnification.   No  party  shall  be  entitled  to
 indemnification  under  this

Article  6  until  such  party  (the  “Indemnified  Party”)  shall  have  given
 the  party  obligated  to  provide

indemnification  hereunder  (the  “Indemnifying  Party”)  written  notice  of
 the  claim  for  indemnification

and,  if  such  claim  for  indemnification  arises  out  of  any  claim,  suit,
 action  or  proceeding  by  a  third  party

against  the  Indemnified  Party,  unless  and  until  the  Indemnified  Party
 shall  have  given  the  Indemnifying

Party  prompt  written  notice  of  such  third-party  claim  and  the
 Indemnifying  Party  has  been  offered  the

right, at the sole expense of the Indemnifying Party, to participate in the
defense of such third-party claim.

If  the  Indemnifying Party  elects  to  assume  the defense of  such  a
 third-party  claim,  it shall  not be liable  to

the  Indemnified  Party  for  any  legal  or  other  expense  subsequently
 incurred  by  the  Indemnified  Party  in

connection  with the defense thereof.   The  Indemnifying Party shall not be
liable for any settlement of  any

action  or  claim  effected  without  the  prior  written  consent  of  the
 Indemnifying  Party,  which  consent  shall

not be unreasonably withheld.



Section 6.4

No  Bar.   The provisions of  this Article 6  shall  not limit in any  way the
claims  which may

be made by the parties at law or in equity for any breach by any such party of
the terms of this Agreement

or any document or instrument delivered pursuant hereto.

ARTICLE 7

MISCELLANEOUS



Section 7.1

Brokers.   Each  party  represents  to  the  other  parties  that  it  has  not
 engaged  any  broker,

finder or intermediary in connection with the transactions contemplated by this
Agreement.



Section 7.2

Expenses.   All  legal  and  other  expenses  incurred  by  any  party  in
 connection  with  this

Agreement and the transactions contemplated  hereby shall be paid by the party
incurring such fees.



Section 7.3

Survival.    Each  of  the  covenants,  representations  and  warranties  of
 the  parties  made

herein  shall  survive  the  Closing  and  shall  not  be  merged  in  the
 consummation  of  the  transactions

contemplated hereby.

Page 9





--------------------------------------------------------------------------------





Section 7.4

Notices.   All  notices  and  other  communications  under  this  Agreement
 shall  be  in  writing

and  shall  be  sent  by  certified  or  registered  mail,  return  receipt
 requested,  by  personal  delivery,  or  by

facsimile  addressed  to  the  appropriate  party  at  the  address  or
 facsimile  number  set  forth  below  or  such

other  address  or  facsimile  number  as  the  party  may  designate  by
 notice  given  in  accordance  with  this

Section  7.4.   Notice  shall  be  deemed  validly  given  on  the  date  of
 receipt  as  shown  on  the  return  receipt  if

delivered  by  certified  or  registered  mail,  on  the  date  of  delivery  if
 done  by  personal  delivery  and  upon

confirmation  of  receipt  if  sent  by  facsimile  with  receipt  confirmed.
  Notice  shall  also  be  deemed  validly

given  on  the  date  that  a  party  rejects  or  refuses  to  accept  delivery
 or  the  date  of  an  inability  to  effectuate

delivery  because  of  a  changed  address  or  facsimile  number  of  which  no
 notice  was  given  in  accordance

with this Section 7.4.



If to  the Company to:

Asia8, Inc.

attn: Eric Montandon

700 Lavaca St., Suite 1400

Austin, Texas

U.S.A.

Tel: (480) 505-0070

Fax: (480) 505-0071

Email: eric@asia8.com



If to  EMP to:

Emerging Market Property Advisors, Ltd.

attn: Iftikhar Ahmed

6 Arundel Road

Cheam, Sutton, Surrey

SM2 7AD, U.K.

Tel: 011 44 207 242 1855

Fax:

Email: info@empadvisers.com



Section 7.5

Due  Diligence.  The  Company  shall  give  EMP  and  EMP  shall  give  the
 Company  and

their  respective  representatives  full  access  to  any  personnel  and  all
 properties,  documents,  books,  records

and  operations  relating  to  the  transaction  contemplated  herein  within  a
 reasonable  amount  of  time  from

the date of  any  such  request,  but  in  each  such  case within  ten (10)
business days from  the date of  request.

All such requests for access shall be delivered  pursuant to  Section 7.4.



Section 7.6

Confidentiality.  The  existence  and  the  terms  of  this  Agreement  shall
 be  maintained  in

confidence   by   the   parties   hereto   and   their   respective   officers,
  directors   and   employees   except   as

compelled  to  be  disclosed  by  judicial  or  administrative  process  or  by
 other  requirements  of  law,  legal

process,  rule  or  regulation  (including  to  the  extent  required  in
 connection  with  any  filings  made  by  the

parties  or  their  controlling  affiliates  with  the  Securities  and
 Exchange  Commission).  Nevertheless,  all

public announcements,  notices or other communications regarding such matters to
 third  parties,  including

without  limitation  any  disclosure  regarding  the  transactions  contemplated
 hereby,  shall  require  the  prior

approval of all parties hereto.

Page 10





--------------------------------------------------------------------------------





Section 7.7

Breach  and  Injunctive  Relief.  Each  party  agrees  that  if  it  commits  a
 breach  or  threatens

to  commit  a  breach  of  any  of  the  provisions  of  this  Agreement,  then
 the  other  party  has  the  right  to  have

the  provisions  of  this  Agreement  specifically  enforced  by  a  court  in
 the  State  of  Nevada,  it  being

acknowledged  and  agreed  that  any  such  breach  or  threatened  breach  will
 cause  irreparable  injury  to  the

other  and  that  money  damages  will  not  provide  an  adequate  remedy.  If
 a  breach  occurs  and  is  not  wholly

remedied  by  specific  enforcement  of  this  Agreement,  the  offending  party
 agrees  to  compensate  the

injured  party  for  adverse  consequences  that  result  directly  or
 indirectly  from  the  breach.  The  parties

acknowledge  and  agree  that  injunctive  relief  is  appropriate  for  any
 breach  or  threatened  breach  of  this

Agreement or the obligations hereunder.



Section 7.8

Arbitration.     The   parties   hereby   submit   all   controversies,
  claims,   and   matters   of

difference  to  arbitration  in  Nevada,  by  a  single  arbitrator  according
 to  the  Commercial  Arbitration  Rules

of  the  American  Arbitration  Association  from  time  to  time  in  force.
  This  submission  and  agreement  to

arbitrate  shall  be specifically  enforceable.   Without  limiting the
 generality  of  the foregoing,  the following

shall   be   considered   controversies   for   this   purpose:   (i) all
  questions   relating   to   the   breach   of   any

obligation,  warranty  or  condition  hereunder,  (ii) all  questions  relating
 to  representations,  negotiations  and

other  proceedings  leading  to  the  execution  hereof,  (iii) failure  of
 either  party  to  deny  or  reject  claim  or

demand  from the other party,  and  (iv) all questions as to  whether the right
to  arbitrate any question exists.

Arbitration  may  proceed  in  the  absence  of  either  party  if  notice  of
 the  proceeding  has  been  given  to  such

party.   The  parties  agree  to  abide  by  all  awards  rendered  in  such
 proceedings.  Such  awards  shall  be  final

and  binding  on  all  parties.   It  is  the  intention  of  the  parties  that
 the  selection  of  arbitrators,  the  holding  of

the  arbitration  hearing,  and  the  issuance  of  the  findings  of  the
 arbitrators  shall  all  be  accomplished  as

expeditiously as possible, and the parties shall take all measures required to
proceed in that fashion.



Section 7.9

Legal   Expenses.      In   the   event   of   any   litigation   or   other
  proceedings   before   an

adjudicative  authority  regarding  the  construction  hereof  or  any  breach
 hereof,  the  non-prevailing  party

shall pay the reasonable legal fees and expenses of the prevailing party
incurred therein.

Section 7.10      Entire   Agreement;   Amendments;   Waivers.     This
  Agreement   constitutes   the   entire

agreement of  the parties  with respect to  the subject matter  hereof  and
 supersedes all prior  agreements  and

understandings,  oral  or  written,  with  respect  thereto.  This  Agreement
 may  not  be  modified  orally,  but

only  by  an  agreement  in  writing  signed  by  the  party  against  whom  any
 waiver  or  amendment  may  be

sought  to  be  enforced.   No  action  taken  pursuant  to  this  Agreement
 and  no  investigation  by  or  on  behalf

of  any  party  hereto  shall  be  deemed  to  constitute  a  waiver  by  such
 party  of  compliance  with  any

representation,  warranty,  covenant  or agreement  herein.   The  waiver  by
any party  hereto  of  any condition

or  of  a  breach  of  another  provision  of  this  Agreement  shall  not  be
 construed  as  a  waiver  of  any  other

condition  or  subsequent  breach.   The  waiver  by  any  party  of  any  part
 of  any  condition  precedent  to  its

obligations  under  this  Agreement  shall  not  preclude  it  from  seeking
 redress  for  breach  of  this  Agreement

other than with respect to the condition waived.

Section 7.11      Binding  Effect.   This  Agreement  shall  inure  to  the
 benefit  of  and  be  binding  upon  the

parties  hereto  and  their  respective  heirs,  legal  representatives,
 successors  and  permitted  assigns.   None  of

the parties shall assign this Agreement or delegate any of its duties hereunder
to any other person or entity

without the prior written consent of the other parties to this Agreement.

Section 7.12      Headings.   The  section  and  other  headings  in  this
 Agreement  are  for  reference  purposes

only and shall not affect the meaning or interpretation of this Agreement.

Page 11





--------------------------------------------------------------------------------

Section 7.13      Counterparts.   This  Agreement  may  be  executed  in  any
 number  of  counterparts,  each  of

which,  when  executed,  shall  be  deemed  to  be  an  original  and  all  of
 which  together  shall  be  deemed  to  be

one and the same Agreement.

Section 7.14      Governing  Law.  This Agreement shall be construed  and
 enforced  in accordance with the

laws of the State of Nevada, without giving effect to the principles of
conflicts of law of such state.

IN  WITNESS  WHEREOF,  the  parties  have  executed  and  delivered  this
 Agreement  as  of  the  date  first

set forth above.

COMPANY

/s/ Eric Montandon

By: Eric Montandon

Its: Chief Executive Officer

EMP

/s/ Iftikhar Ahmed

By: Iftikhar Ahmed

Its: President

SHAREHOLDERS

Iftikhar Ahmed

/s/ Iftikhar Ahmed

Adderley Davis & Associates, Ltd.

/s/ Robert Newman

Robert Newman

Page 12





--------------------------------------------------------------------------------

EXHIBIT 4.12

EMPLOYEE CONTRACTS

NONE

Page 1



